DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23, 29-47 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bdeir US patent 9597607 B1, newly cited.
With respect to claim 1, Bdeir discloses a substrate film (160, fig. 19-21) having a first side and an opposite second side, said substrate film (160, fig. 19-21) comprising electrically substantially insulating material (material for film 160 made of ABS plastic therefore it insulating from the conductive structure), a circuit design (156, fig. 19-21) comprising a number of electrically conductive areas (area in 156 where the electric device is formed in, fig. 20) of electrically conductive material, optionally defining contact pads and/or elongated conductor traces, preferably printed by printed electronics technology, on said first and/or second sides of the substrate film (160, fig. 19-21), a connector (168, fig. 19-21) comprising a 
With respect to claim 2, Bdeir discloses wherein said circuit design (156, fig. 19-21) further comprises: a number of electronic components, such as mounted and/or printed components, at least electrically connected to one or more of the number of electrically conductive areas (area in 156 where the electric device is formed in, fig. 20).  
With respect to claim 3, Bdeir discloses wherein said circuit design (156, fig. 19-21) further comprises: a connecting component (46b, fig. 3), including a bridge, a circuit and/or other device, configured to connect multiple contact elements (252, fig. 21) such as pins (248, fig. 21) together, to enable high current flow via them.  
With respect to claim 4, Bdeir discloses wherein the connector (168, fig. 19-21) comprises: a preferably electrically insulating body member accommodating said number of electrically conductive contact elements (252, fig. 21), comprising a number of pins (248, fig. 21).  

With respect to claim 6, Bdeir discloses wherein the connector (168, fig. 19-21) is substantially rigid and preferably comprises:  one or more bent or angled contact elements (252, fig. 21) in said number of contact elements (252, fig. 21).  
With respect to claim 7, Bdeir discloses wherein a plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material) of said at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material) at least partially covering the connector (168, fig. 19-21) is located on one side of the substrate film (160, fig. 19-21), and a portion of the connector (168, fig. 19-21) to contact the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) is located on the opposite side of the substrate film (160, fig. 19-21).  
With respect to claim 8, Bdeir discloses further comprising: a number of elastic, mechanical locking members defined by the at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material) and configured to contact the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) when mated to enhance securing the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) to the connector (168, fig. 19-21).  
With respect to claim 9, Bdeir discloses wherein at least a portion of the connector (168, fig. 19-21) is established by said at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material).  
With respect to claim 10, Bdeir discloses wherein the connector (168, fig. 19-21) defines a number of barbed protrusions entering into the said at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material), said protrusions being defined by the contact elements (252, fig. 21) of the connector (168, fig. 19-21).  
With respect to claim 11, Bdeir discloses wherein there are electrically conductive areas (area in 156 where the electric device is formed in, fig. 20) of the circuit design (156, fig. 19-21) on one or both of said first and second sides of the substrate, said connector (168, fig. 19-21) directly electrically connecting to the areas on one or both sides via said number of contact elements (252, fig. 21), a single contact element directly mechanically and electrically connecting to the areas on said both sides.  

With respect to claim 13, Bdeir discloses wherein said substrate film (160, fig. 19-21) defines at least one, connector (168, fig. 19-21) -created through-hole via which a portion of the connector (168, fig. 19-21) has been configured to protrude from said first or second side to the opposite second or first side, respectively.  
With respect to claim 14, Bdeir discloses wherein one or more dimensions of a surface area or cross-sectional area of the connector (168, fig. 19-21) facing the substrate film (160, fig. 19-21) are larger than the diameter of the at least one through-hole so that the connector (168, fig. 19-21) does not fully fit through said at least one through-hole.  
With respect to claim 15, Bdeir discloses wherein at least one of the contact elements (252, fig. 21) is configured to exert compressive force, through spring force, on at least one electrically conductive area of the circuit design (156, fig. 19-21).  
With respect to claim 16, Bdeir discloses wherein at least one, elongated, contact element of said number of contact elements (252, fig. 21) of the connector (168, fig. 19-21) is substantially defining an L-profile, so that on one side of the substrate film (160, fig. 19-21) a second end of the contact element extends substantially perpendicular to the surface of the film to connect with the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) while on the opposite side of the substrate film (160, fig. 19-21) the first end of the contact element extends substantially parallel to the substrate film (160, fig. 19-21), contacting the electrically conductive area of said number of conductive areas of the circuit design (156, fig. 19-21) thereon.  
With respect to claim 17, Bdeir discloses comprising: a counterpart element (34Y, fig. 19) removably attached to the connector (168, fig. 19-21), to enhance securing of the connector (168, fig. 19-21) to the substrate film (160, fig. 19-21) and to secure and/or guide the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) relative to the integral connector (168, fig. 19-21) element.  

With respect to claim 19, Bdeir discloses wherein the counterpart element (34Y, fig. 19) defines a surface area facing the substrate film (160, fig. 19-21), greater than an area defined by one or more through-holes of the substrate film (160, fig. 19-21) through which the connector (168, fig. 19-21) extends.  
With respect to claim 20, Bdeir discloses wherein the substrate film (160, fig. 19-21) defines a recess accommodating a portion of the connector (168, fig. 19-21) and having a through- hole at a bottom thereof, via which the connector (168, fig. 19-21) extends through the substrate film (160, fig. 19-21).  
With respect to claim 21, Bdeir discloses wherein the connector (168, fig. 19-21) comprises, in its a body member, an angled, slanted or curved surface, the connector (168, fig. 19-21) being configured relative to the substrate so that said angled, slanted or curved surface substantially aligns with the adjacent surface of the substrate.  
With respect to claim 22, Bdeir discloses comprising: a mechanical sealing member on an area of the substrate film (160, fig. 19-21) configured to receive the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) to provide a hermetic seal between the substrate film (160, fig. 19-21) and said external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) placed thereon.  
With respect to claim 23, Bdeir discloses wherein the connector (168, fig. 19-21) defines a crimp connection to the circuit design (156, fig. 19-21) on the substrate film (160, fig. 19-21).  
With respect to claim 29, Bdeir discloses wherein the substrate film (160, fig. 19-21) is essentially planar or exhibits at least locally an essentially three-dimensional shape.  
With respect to claim 30, Bdeir discloses wherein the circuit design (156, fig. 19-21) further comprises: a number of components at least partially embedded within the molded at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material).  
With respect to claim 31, Bdeir discloses wherein the connector (168, fig. 19-21) further comprises: a number of electronic and/or connecting components.  

With respect to claim 33, Bdeir discloses wherein the substrate film (160, fig. 19-21) comprises: at least one material selected from the group consisting of: polymer, thermoplastic material, electrically insulating material (material for film 160 made of ABS plastic therefore it insulating from the conductive structure), PMMA (Polymethyl methacrylate), Poly Carbonate (PC), copolyester, copolyester resin, polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, Polyethylene Terephthalate (PET), carbon fiber, organic material, biomaterial, leather, wood, textile, fabric, metal, organic natural material, solid wood, veneer, plywood, bark, tree bark, birch bark, cork, natural leather, natural textile or fabric material, cotton, wool, linen, silk, other naturally grown material, and any combination of the above.  
With respect to claim 34, Bdeir discloses wherein the at least one plastic layer (160, fig. 19-21;column 15, lines 41-47;plastic material) comprises: at least one material selected from the group consisting of: elastomeric resin, thermoset material, thermoplastic material, PC, PMMA, ABS, PET, copolyester, copolyester resin, nylon (PA, polyamide), PP (polypropylene), TPU (thermoplastic polyurethane), polystyrene (GPPS), TPSiV (thermoplastic silicone vulcanizate), and MS resin.  
With respect to claim 35, Bdeir discloses wherein the electrically conductive areas (area in 156 where the electric device is formed in, fig. 20) comprise: at least one material selected from the group consisting of: conductive ink, conductive nanoparticle ink, copper, steel, iron, tin, aluminium, silver, gold, platinum, conductive adhesive, carbon fibre, alloy, silver alloy, zinc, brass, solder, titanium, and any component thereof.  
With respect to claim 36, Bdeir discloses wherein the contact elements (252, fig. 21) comprise: at least one material selected from the group consisting of: copper, silver, gold, platinum, conductive adhesive, carbon fibre, zinc, brass, alloy, and silver alloy.  
With respect to claim 37, Bdeir discloses wherein said connector (168, fig. 19-21) comprises: at least one feature selected from the group consisting of: pin header, crimped connector (168, fig. 19-21), springy contact element, spring-loaded contact element, spring-loaded contact pin or slip, contact  pad, contact area, contact pin, hole preferably with walls and/or bottom of conductive material, socket, female socket, male plug or socket, hybrid socket, pin socket, and spring pin socket.  

With respect to claim 39, Bdeir discloses a system comprising the integrated multilayer structure of claim 1 and a device comprising the external connecting element (such as chips and/or die formed on the PCB 156, fig. 20) to connect to the integrated multilayer structure via the connector (168, fig. 19-21).  
With respect to claim 52, Bdeir discloses wherein one or more dimensions of a surface area or cross-sectional area of the connector (168, fig. 19-21) facing the substrate film (160, fig. 19-21) are larger than the diameter of the at least one through-hole so that the connector (168, fig. 19-21) does not fully fit through said at least one through-hole.


Response to Arguments



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822




/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822